CATES, Presiding Judge.
This is an original application filed pro se. It asks for enlargement on bail of $15,000 pending an appeal from conviction in the Barbour Circuit Court.
The application fails to state when Rogers gave notice of appeal. He apparently was convicted August 21, 1973. We have been informed by the Circuit Clerk that notice of appeal was not given until October 24, 1973.
Under Code 1940, T. 15, §§ 368 and 372, execution of a sentence under twenty years may be stayed if the appeal is taken “at the time of judgment rendered.” This has been consistently construed as meaning the time at which the sentence is definitively pronounced. See Ex parte Downer, 44 Ala.App. 77, 203 So.2d 132.
If sentencing was delayed until October 24, 1973 and had the applicant then asked for a stay of its execution we might have a different case. But in its present form the application fails to establish a right under the Alabama statutes for enlargement on bail pending an appeal to this court.
In this posture the application perforce must be
Denied.
All the Judges concur.